  Case 3:20-cv-03299-D-BN Document 8 Filed 12/07/20        Page 1 of 1 PageID 65



                  IN THE UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION

EL DON WRIGHT,                 §
                               §
          Plaintiff,           §
                               §
V.                             §                    No. 3:20-CV-3299-D
                               §
UNITED STATES, STATE OF TEXAS, §
and DON AMECHE LEVERN WRIGHT, §
                               §
          Defendants.          §

                                      ORDER

      The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The undersigned district judge

reviewed the proposed findings, conclusions, and recommendation for plain error.

Finding none, the court adopts the findings, conclusions, and recommendation of the

United States Magistrate Judge.

      SO ORDERED.

      December 7, 2020.

                                             _______________________________
                                             SIDNEY A. FITZWATER
                                             SENIOR JUDGE
